Opinion.
Campbell, O. J.,
delivered the opinion of the court:
The controlling principle of this case is settled by Jones v. Moody, 59 Miss. 327. The appellants have no right to complain of the irregularity in the suits brought by appellees. It appears that they were creditors of the partnership of West and McPeak, and having obtained a lien by attachment, a court of chancery will not wrest from them their advantage because of irregularity to which the defendants in the ¿ttachments did-not object.
The appellants are not in a position to complain of the fact that the record does not show that the writs of attachment were returned by the sheriff. It is not material in this controversy that the record does not show this. A lien was created by the levy of the attachments and before their return injunction was issued at the suit of appellants, and their bill merely put in issue the validity of the attachments.
The validity of the judgment subsequently obtained after a modification of the injunction was not put in issue.
Decree affirmed.